Citation Nr: 1041878	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The appellant currently has bilateral hearing loss that is 
causally or etiologically related to service.

2.  The appellant currently has tinnitus that is causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, since this decision constitutes a complete grant of the 
benefits sought on appeal, the Veteran cannot be prejudiced by 
any possible defect in the VA's "duty to notify" and "duty to 
assist" obligations.  Therefore, the Board finds that a 
discussion of the VA's "duty to notify" and "duty to assist" 
obligations is unnecessary.  

The appellant contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of his time in service.  
Specifically, the appellant alleges that his duties as a truck 
driver in Vietnam exposed him to acoustic trauma.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
See 38 C.F.R. § 3.303(d).  Furthermore, sensor neural hearing 
loss, if manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  See 38 C.F.R. § 3.385.

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Analysis

With respect to Hickson element (1), current diagnosis, the Board 
notes that during his October 2008 VA audiological examination, 
the appellant's measured puretone threshold values were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
40
50
LEFT
5
15
20
45
40

Thus, the appellant has a current diagnosis of bilateral hearing 
loss, for VA purposes.  Furthermore, the appellant was diagnosed 
with tinnitus.  Hickson element (1) has been satisfied.  See 38 
C.F.R. § 3.385; see also Hickson, supra.

Review of the appellant's service records reveals that his 
Military Occupational Specialty (MOS) was listed as an 
intelligence specialist.  See DD Form 214.  However, during his 
BVA hearing, the appellant indicated that while this MOS was 
initially assigned to him, he was ultimately assigned to the 
101st Airborne Division due to his allergy to the Army-provided 
anti-malaria medication.  See BVA hearing transcript, p.5.  
Though there are no complaints of bilateral hearing loss or 
tinnitus during the appellant's time in service, his MOS, either 
as an intelligence specialist or as a truck driver in Vietnam, is 
consistent with his complaints of acoustic trauma in service.  
Furthermore, the Board finds that the appellant is both competent 
and credible to report on the fact that he was exposed to loud 
noises during service and that he suffered from decreased hearing 
acuity and tinnitus since that time.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes 
that the appellant was exposed to loud noise during service.  
Thus, Hickson element (2), in-service disease or injury, has been 
satisfied.  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the medical 
evidence of record consists of medical opinions both for and 
against the appellant's claims.

The appellant participated in two VA examinations.  In February 
2006, the VA audiologist noted that the appellant was unsure how 
long he had suffered from tinnitus.  She further stated that the 
cause of the appellant's tinnitus could not be ascertained 
without resorting to speculation.  Ultimately, the VA audiologist 
concluded that the audiometric results documented during the 
examination represented the accumulation of pre-military, 
military, occupational and recreational noise exposure as related 
by the appellant's subjective history, as well as the effects of 
aging and environmental factors.  See VA Audiological Examination 
Report, February 2, 2006.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  It 
appears that the VA audiologist provided a conclusory statement 
without providing any support therefore.  The Board finds that 
the February 2006 VA audiological examination lacks any 
significant probative weight.  

The appellant participated in a second VA audiological 
examination in October 2008.  At that time, he reported post-
service occupational noise exposure to airless paint equipment, 
welding equipment and hose fabrication shop noise (for five 
years) with occasional noise protection.  The appellant also 
reported occasional noise exposure to chippers and paving 
equipment as a C.T. employee (for eight years) with hearing 
protection.  Recreational noise was noted to include lawn care 
equipment and power tools.  The appellant complained of suffering 
from tinnitus for many years.  The VA audiologist concluded that 
while the appellant suffered from bilateral hearing loss and 
tinnitus, these conditions were not the result of acoustic trauma 
in service because they were not noted upon the appellant's 
discharge.  See VA Audiology Examination Report, October 6, 2008.

In support of his claims, the appellant submitted three private 
medical opinions. In July 2007, A.B., M.S., CCC-A, stated that it 
was conceivable that the appellant's bilateral hearing loss and 
tinnitus were the result of acoustic trauma in service.  See 
Private Treatment Record, A.B., M.S., CCC-A, July 9, 2007.  In 
August 2010, statements from R.T.B., M.D. and D.J.A., Ph.D., 
AuD., found that upon a full review of the appellant's medical 
record (to include his service treatment records), that he was 
exposed to acoustic trauma in service, and that this was the 
cause of his current bilateral hearing loss and tinnitus.  See 
Private Treatment Record, R.T.B., M.D., August 2, 2010; Private 
Treatment Record, D.J.A., Ph.D., AuD., August 25, 2010.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In the present case, the Board concludes that 
the evidence is at least in equipoise and entitlement to service 
connection for bilateral hearing loss and tinnitus must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Further, the Board notes that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  See 
also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claims regarding his 
having problems with tinnitus and bilateral hearing loss since 
shortly before his separation from active duty competent and 
credible evidence of continuity of symptomatology because the 
presence of these disorders is not a determination "medical in 
nature" and they are therefore capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, with granting the appellant the benefit of any 
reasonable doubt in this matter, the Board concludes that service 
connection for tinnitus and bilateral hearing loss are warranted 
because the record contains medical evidence of a current 
disability, evidence of the in-service incurrence of an injury, 
and medical evidence of a nexus between the in-service injury and 
the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303; Hickson, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


